ON PETITION FOR REHEARING

                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7715



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BARRINGTON ISAACS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-98-356, CA-01-2230-2-18)


Submitted:   June 19, 2003            Decided:   September 26, 2003


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barrington Isaacs, Appellant Pro Se.    Robert Hayden Bickerton,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Barrington Isaacs appeals the district court’s orders denying

relief on his motion filed under 28 U.S.C. § 2255 (2000) and

denying his motion for reconsideration.     Although we initially

dismissed this appeal on the ground that Isaacs failed to meet the

standard for the issuance of a certificate of appealability, we

granted Isaacs’s rehearing petition and have now considered the

appeal on the merits.   Based on our review of the record, however,

we find no reversible error. Accordingly, we affirm for the reasons

stated by the district court.    See United States v. Isaacs, Nos.

CR-98-356; CA-01-2230-2-18 (D.S.C. filed July 8, 2002 & entered

July 11, 2002; filed Sept. 3, 2002 & entered Sept. 5, 2002); see

also Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993)

(declining to consider claim raised for the first time on appeal).

We deny Isaacs’s motion for judicial notice. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2